Citation Nr: 1118135	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  04-43 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for diabetes, including as due to exposure to herbicides for accrued benefits purposes.

2. Entitlement to service connection for a left eye disability, including as due to exposure to herbicides for accrued benefits purposes.

3. Entitlement to service connection for bilateral hearing loss for accrued benefits purposes.

4. Entitlement to service connection for tinnitus for accrued benefits purposes.

5. Entitlement to service connection for left shoulder and arm pain for accrued benefits purposes.

6. Entitlement to service connection for a back disability for accrued benefits purposes.

7. Entitlement to service connection for the cause of the Veteran's death.

8. Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1969.  The Veteran died in March 2001.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in March 2002 and January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   The March 2002 rating decision also included the issues of entitlement to service connection for a right knee disability and a cervical spine disability for accrued benefits purposes.  These issues were granted in an October 2010 rating decision.  

In June 2008, the appellant testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  This appeal was remanded by the Board in November 2008 for additional development.  


FINDINGS OF FACT

1. The appellant has been notified of the evidence necessary to substantiate her claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent evidence of record shows that the Veteran was diagnosed with diabetes type I, which was not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifested within one year of service discharge.  

3. The competent evidence of record shows that the Veteran was diagnosed with diabetic neuropathy in the left eye, which was not shown to be causally or etiologically related to any disease, injury, or incident in service or to a service connected disability.  

4. The competent evidence of record shows that bilateral hearing loss was not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of service discharge.

5. The competent evidence of record shows that tinnitus was not causally or etiologically related to any disease, injury, or incident in service.  

6. The competent evidence of record does not show that the Veteran had a left shoulder disability.  

7. The competent evidence of record shows that a back disability was not causally or etiologically related to any disease, injury, or incident in service and did not become manifest within one year of service discharge.  

8. The Certificate of Death shows that the immediate cause of the Veteran's death was apparent arteriosclerotic heart disease with diabetes mellitus as a significant condition contributing to the Veteran's death.  

9. At the time of the Veteran's death, he was service connected for post traumatic stress disorder, fracture of the left fibula, laceration of the left eye, asymptomatic brain concussion and healed fracture of the left mandible and left malar bone.  

10. The competent evidence of record shows that arteriosclerotic heart disease and diabetes mellitus were not incurred in or aggravated by service and did not manifest to a compensable degree within one year from separation from service.  

11. A service-connected disability was not the immediate or underlying cause of the Veteran's death, was not etiologically related to his death, did not contribute substantially or materially to his death, did not combine to cause his death, and did not aid or lend assistance to the production of his death. 

12. The Veteran was not evaluated as being totally disabled as a result of a service connected disability for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2. A left eye disability was not incurred in or aggravated by service and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3. Hearing loss was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

5. A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

6. A back disability was not incurred in or aggravated by service; nor may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

8. The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the appellant was sent a VCAA letter in August 2001 that was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims for DIC benefits and the cause of death of the Veteran and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in her possession to the AOJ.

Additionally, a VCAA letter was sent in March 2010 in accordance with the November 2008 Board remand.  This letter also included the notice provisions  pertaining to DIC benefits, accrued benefits, service connection and secondary service connection as well as how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter also included the notice elements regarding the conditions, if any, for which a veteran was service connected at the time of his death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected as set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the AOJ also readjudicated the case by way of an October 2010 supplemental statement of the case issued after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records, pertinent medical records and providing a VA opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  The appellant was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  VA opinions with respect to the issues on appeal were obtained in August 2004, June 2010, July 2010 and September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here the Board finds that the VA opinions obtained in this case were sufficient, as they were predicated on a full reading of the Veteran's service and post-service VA medical records.  They also consider all of the pertinent evidence of record, the statements of the appellant, and provide an explanation for the opinion stated.  The Board further finds that the RO complied with its November 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met. 38 C.F.R. § 3.159(c)(4).

Moreover, regarding the duty to assist in the specific context of the appellant's claims for service connection for accrued benefits, the Board observes that such claims are decided based on the evidence of record when the Veteran died.  38 C.F.R. § 3.1000(d)(4).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims and remand for additional development is not warranted.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ACCRUED BENEFITS

The appellant claims that she is entitled to accrued benefits.  Accrued benefits are periodic monetary benefits  authorized under VA law to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.1000 (a) (2010) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  An application for accrued benefits must be filed within one year after the date of death.   38 C.F.R. § 3.1000 (c).  Here, the Veteran died in March 2001.  The appellant filed a claim for accrued benefits in April 2001, therefore, the claim was timely filed.

For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Here, the Veteran died in March 2001, prior to the revision, therefore, the appellant's claim is considered under the nonamended version of 38 U.S.C.A. § 5121(a) and the two-year limit on accrued benefits applies.  

In this case, prior to his death in March 2001, the Veteran filed claims for service connection for hearing loss, tinnitus, and a back disability in May 2000.  Additionally, in October 2000, the Veteran filed claims for service connection for a left shoulder/arm disability.  Further, in January 2001, the Veteran filed a claim for service connection for a left eye disability and diabetes.  Thus, the Veteran had claims pending and unadjudicated when he died.

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively in the claims file at the date of death although they may not physically be in there until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

In this case, the pertinent service records and VA records have been obtained.  Although the record refers to an autopsy, an autopsy report is not associated with the claims file.  The Board notes, however, that there are private medical records associated with the claims file that were obtained by the appellant after the Veteran's death, which will not be considered regarding the accrued benefits claims.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as diabetes mellitus, arthritis or sensorineural hearing loss manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the appellant contends that the Veteran's diabetes was caused by herbicide exposure in service.  Diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam, during the Vietnam era, will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  

A veteran who, during active service, served in Vietnam during the Vietnam era and has a disease associated with herbicide exposure for purposes of the presumption, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

Furthermore, even if a veteran does not have a disease associated with herbicide exposure, he is presumed to have been exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  See 38 U.S.C.A. § 1116(f) (2009).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

In this case, the records show that the Veteran had service in Vietnam.  The DD Form 214 shows that the Veteran served in Vietnam from May 1968 to May 1969.  In light of such evidence, the Board finds that the Veteran has the requisite service in Vietnam and therefore he is presumed to be exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The service treatment records reveal that in December 1965 and February 1966 examinations, the Veteran was clinically evaluated as normal except for mild bilateral pes planus and his mouth and throat were abnormal.  It was noted that the Veteran had the usual childhood disease as well as a tonsillectomy and adenoidectomy.  In a January 1967 physical examination, the clinical evaluation of the Veteran was normal.  In October 1967, the Veteran was involved in a helicopter crash and sustained a brain concussion; fracture, avulsion, left fibular head; fracture, compound, left angle of the mandible; and torsion, left malar bone.  In a January 1968 examination, it was noted that the Veteran was discharged to duty in December 1968 and was cleared for flying duty in January 1968.  In a March 1968 medical examination, the Veteran was clinically evaluated as normal in all areas and was noted to be qualified for flying.  In March 1969, the Veteran complained of pain above his left eye; he was diagnosed with left frontal sinusitis.  A flight physical in June 1969 was within normal limits.  In a July 1969 examination, the Veteran was clinically evaluation as normal in all areas except for his mouth and throat.  It was noted that the tonsils were enucleated.  On separation from service, the Veteran reported sinusitis, loss of memory or amnesia and mumps.  In the November 1969 separation examination, the Veteran was also clinically evaluated as normal in all areas except for occasional sinus condition and scars on his left neck, left orbital and lower leg.  

Diabetes

In this case, the Veteran was diagnosed with diabetes mellitus.  As indicated above, presumptive service connection can be granted for diabetes mellitus.  As a chronic disease, if diabetes mellitus manifests to a degree of 10 percent within one year from date of termination of such service, it shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, the diseases associated with herbicide exposure include type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).
 
The evidence of record shows that in February 1985, the Veteran reported that he was in good health and was on insulin.  He also noted that he had sugar or albumin in his urine.  In a February 1985 medical examination when the Veteran was in the reserves, his sugar level was noted as 1000+.  Both the report and the examination noted that the Veteran had insulin dependent diabetes mellitus that was well controlled with no complications.  

In an August 2004 VA opinion report, a VA physician found that the Veteran had type 1 diabetes.  This conclusion was reached after reading the chart notes.  The examiner noted that the onset of diabetes was in 1980, when the Veteran was 33 years old.  The Veteran was not overweight and he had episodes of diabetic ketoacidosis.  He was insulin dependent and was seen by several diabetic specialists who all documented that he was type I diabetic.  He had severe, end-organ disease of multiple organs, to include the eyes, kidneys as well as vascular.  Although there were no chart notes at the time of diagnosis that were available, due to the presence of the diabetic ketoacidosis and the body habitus, as well as the available documentation, the examiner concluded that the Veteran appeared to have been type I diabetic.  

Based on the foregoing, the Board finds that service connection for diabetes mellitus is not warranted.  Initially, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of diabetes mellitus within one year after separation from service.  The VA examiner found that the veteran was diagnosed in 1980, many years after service.  Additionally, as the Veteran was diagnosed with diabetes type I, he does not have a diseases associated with exposure to herbicides, including Agent Orange.  VA regulations provide a presumption of service connection for diabetes mellitus type II, not type I.  Accordingly, service connection for diabetes mellitus is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  

Further, service connection on a direct basis is also not warranted.  The service treatment records do not show treatment for or a diagnosis of diabetes in service.  The service treatment records do not show that the Veteran had symptoms of diabetes in service.  Additionally, the evidence of record does not show that there was continuity of symptomatology since service.  The Veteran was not diagnosed with diabetes until approximately 1980, over 10 years after he separated from service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

Moreover, the evidence of record does not show a nexus to service.  There is no medical opinion of record showing that the Veteran's type I diabetes was related to service.  The only evidence set forth asserting a nexus between diabetes type I and service are the appellant's contentions.  While the Board acknowledges that lay statements could, in certain circumstances, constitute competent nexus evidence, in the instant case, the Board finds that the question regarding the potential relationship between the Veterans' type I diabetes and service to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the appellant's statements regarding a nexus between the Veteran's diagnosis of diabetes and service to be of little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board has considered the available evidence of record as well as the appellant's statements.  The evidence, however, does not show manifestation of diabetes type I in service, manifestation within one year after service, continuity of symptomatology after service, or a nexus between the current disability and service.  As such, the Board finds that the evidence of record preponderates against the claim for service connection.  Therefore, service connection for diabetes, type I, for accrued benefits purposes, is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Eye Disability

Regarding the Veteran's left eye, the evidence of record shows that the Veteran had diabetic retinopathy in the left eye.  The medical evidence of record shows that in February 1989 there were no visual changes.  In September 1989, the Veteran was referred to ophthalmology to assess for retinopathy.  The Veteran had complaints of visual disturbance in 1989-1990 and was diagnosed with diabetic retinopathy in the left eye.  In February and April 1992 medical records, the Veteran underwent laser treatment for diabetic retinopathy.  In a September 1992 medical records, the Veteran underwent laser treatment to the left eye in an attempt to decrease new blood vessel formation.  Therefore, there was a diagnosis of a left eye disability.  

However, the evidence does not show that service connection is warranted on a presumptive, direct or secondary basis.  Initially, the Board notes that presumptive service connection is not warranted as diabetic retinopathy is not a disease associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, there was no evidence of a left eye disability in service.  The service treatment records did not show that there were any left eye problems in service or that the Veteran's injuries in service caused a left eye disability.  The service records only revealed complaints of pain in the left eye, which was diagnosed as sinusitis.  The separation examination did not show a left eye disability.  In fact, shortly after service, in a February 1970 VA examination, the Veteran's vision was 20/20 in each eye.  As such, the evidence also does not show that there was continuity of symptomatology since service.  

Further, the evidence of record does not show that there is a nexus between his left eye disability and service.  There is no medical opinion of record showing that the Veteran's left eye disability is related to any incident or injury in service.  The Board acknowledges the appellant's lay statements and they could, in certain circumstances, constitute competent nexus evidence.  However, the Board finds that the question regarding the potential relationship between the left eye disability and service to be complex in nature.  See Davidson, supra.  As such, the Board finds the lay statements regarding a nexus between the Veteran's left eye disability to be of little probative value.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.; Espiritu, supra.

Lastly, as discussed above, the evidence of record has not established entitlement to service connection for diabetes.  The medical evidence of record diagnosed the Veteran's left eye disability as diabetic retinopathy.  As the Veteran is not service connection for diabetes, service connection for left eye diabetic retinopathy cannot be granted on a secondary basis.  

In summary, the Board has considered the available evidence of record, including the lay statements.  The evidence, however, does not show a left eye disability in service, continuity of symptomatology since service or a nexus between the current disability and any injury or incident in service or to a service connected disability.  As such, the Board finds that the evidence of record preponderates against the claim for service connection.  Therefore, service connection for a left eye disability, including diabetic retinopathy, for accrued benefits purposes, is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss and Tinnitus

The Veteran had a current diagnosis of hearing loss and tinnitus.  April 2000 audiological testing for a hearing aid evaluation revealed bilateral moderate high frequency sensorineural hearing loss and complaints of tinnitus. 

In a letter from a VA staff audiologist dated in November 2000, it was noted that the Veteran was seen for a hearing aid evaluation in April 2000.  Test results showed that the Veteran had bilateral moderate high frequency sensorineural hearing loss of cochlear origin.  The Veteran reported a long history of noise exposure while in service and bilateral high pitched constant tinnitus.  The audiologist found that the Veteran's hearing loss and tinnitus may be related to the noise exposure in service.  The audiologist explained that these opinions were based on both subjective and objective measures and the test results obtained were not designed for compensation and pension purposes.  

In July 2010, an opinion from a VA audiologist was obtained.  The audiologist reviewed the claims file.  The audiologist noted that there were no earlier compensation and pension examinations of record.  Additionally, due to the Veteran's death, he was unavailable for testing or interviewing.  The audiologist considered that the Veteran was a helicopter pilot in Vietnam and worked in real estate after service.  No further noise history could be assessed.  The audiologist noted that the entrance and separation examinations revealed normal hearing bilaterally with no shifts present.  There was no mention of tinnitus or hearing problems in the service treatment records during active duty.  There were also examinations while the Veteran was in the reserves through 1985 which revealed normal hearing bilaterally and no mention of hearing problems or tinnitus throughout that time.  The audiologist also noted that the VA records provided a hearing examination in April 2000 with normal hearing through 3 kHz with a mild loss from 4-8 kHz in the right ear and normal hearing through 4 kHz with a mild loss at 8 kHz in the left ear.  The Veteran also complained of tinnitus during that examination.  Based on the foregoing, the audiologist found that hearing loss and tinnitus were less likely as not caused by or the result of in-service noise exposure.  The rationale was that the claims file indicated that the Veteran had normal hearing bilaterally well past his active military service dates with no mention of hearing problems or tinnitus.  Further there were no discrepancies in chart notes regarding tinnitus post service.  In early 2000, the Veteran reported complaints of tinnitus to the audiologist, but denied tinnitus according to notes dated in October 2000.  The audiologist also noted that several of the medications that the Veteran was taking after service had the potential to cause adverse reactions, including hearing loss and tinnitus.  

In this case, the service records show that the Veteran served in Vietnam and was a helicopter pilot.  The personnel records show that the Veteran received many decorations and medals, but they do not indicate that the Veteran participated in combat.  See 38 U.S.C.A. § 1154(b).  However, the Board has considered the Veteran's assertion that he was exposed to noise in service while flying.  The Board finds that the claimed in-service noise exposure is consistent with the Veteran's duty as a pilot and finds that these assertions are credible.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Therefore, despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty or tinnitus in service, the Veteran was competent to describe the nature and extent of his in-service noise exposure.   See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Thus, the Veteran's account of noise exposure is sufficient evidence of acoustic trauma during service and acoustic trauma in service is therefore conceded.  

The appellant contends that the Veteran's hearing loss and tinnitus were related to acoustic trauma in service.  As previously noted, the service treatment records did not show hearing loss or complaints of tinnitus in service.  The clinical examinations were normal and there was no audiological testing that revealed hearing loss.  Further, the examinations through 1985 revealed normal hearing and no complaints of tinnitus.  

Based on the foregoing, the evidence of record did not show symptoms of or a diagnosis of bilateral hearing loss within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

Additionally, while the Veteran, was competent to report his hearing difficulties and tinnitus, his opinion, and the appellant's opinion, regarding the cause of the hearing loss and tinnitus are afforded no probative value because, as lay persons, the Veteran and the appellant lack the requisite medical expertise to render a competent medical opinion regarding etiology of hearing loss or tinnitus.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Furthermore, the evidence of record does not show continuity of symptomatology as there was no evidence of hearing loss or tinnitus through 1985, many years after service.  

Further, the VA examination does not show a nexus between the Veteran's hearing loss or tinnitus and service.  In addition to the lack of symptomatology between separation from service in 1969 until 1985, the VA examination found that the Veteran's medication could have caused adverse reactions, including hearing loss and tinnitus.  As the audiologist has the expertise to render an opinion regarding etiology, there was no continuity of hearing loss or tinnitus since service and there were also alternate potential causes of the hearing loss and tinnitus, the Board affords greater probative value to the opinion provided by the VA examiner.  With respect to the claim for service connection for hearing loss and tinnitus, the VA examiner has the requisite expertise to render such opinion and provided a sound rationale for the opinion based on review of the claims folder and examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board has also considered the evidence that shows that the first complaint of hearing problems was many years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence that weighs against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Thus, in consideration of the foregoing, the Board finds that the preponderance of the evidence weighs against the claim of service connection for bilateral hearing loss and tinnitus.  Although the Veteran is shown to have sustained acoustic trauma in service, a bilateral hearing impairment as defined by VA regulation and tinnitus did not manifest until many years after service.  Hearing loss and tinnitus has also not been linked by competent medical opinion to active military service to include acoustic trauma sustained therein.  Thus, the competent evidence of record does not establish a causal link between bilateral hearing loss or tinnitus and the Veteran's period of active military service.  Therefore, the Board must find that service connection for bilateral hearing loss and tinnitus, for accrued benefits purposes is not warranted in this case.

In reaching the above conclusion pertaining to hearing loss and tinnitus, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the appellant's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder/Arm

The appellant contends that the Veteran had a left shoulder/arm disability that was related to an injury in service.  

In an October 2000 VA physical therapy note, the Veteran complained of left shoulder and arm pain.  He was diagnosed with left shoulder pain and x-ray evidence revealed degenerative changes in the cervical spine.  

In a June 2010 VA opinion, a VA orthopedist reviewed the Veteran's claims file, including the service treatment records.  The orthopedist noted that the Veteran was in a helicopter crash in service in October 1967 resulting in significant injuries including a brain concussion, left fibular head fracture, a compound mandible fracture and left "malleolar bone."  Regarding the left shoulder, cervical spine and thoracic spine, the examiner noted that the records revealed that at the time of the Veteran's death, he had chronic problems with pain in his neck and shoulder region.  There was documentation in October 2000 that revealed physical therapy and sub-symptoms.  X-rays in November 1999 revealed degenerative joint disease of the cervical spine.  The orthopedist also noted that the cervical spine x-rays revealed marked to moderate degenerative joint disease and he has significant arthritic changes in the cervical spine.  The orthopedist found that the description of the injury during service was consistent with significant trauma across the cervical spine, which could cause post-traumatic arthritis including pain radiation towards the shoulder.  The orthopedist concluded that the service medical records were consistent with the neck and shoulder problems which dated to the time of the accident and therefore, it was more likely than not that the arthritis in the cervical spine was related to the helicopter accident in service.  The orthopedist specifically noted that this encompassed the symptoms of the left shoulder and upper back regions.  Additionally, the orthopedist found that it was less likely as not that there was an isolated shoulder condition because the symptoms described were more consistent with radiation from his spine and not from an isolated condition.  

Based on the forgoing, the Board finds that service connection for a left shoulder disability is not warranted, for accrued benefits purposes.  The Board notes that service connection for a cervical spine disability for accrued benefits purposes was granted in an October 2010 rating decision.  The evidence of record does not show that there is a separate and distinct shoulder disability, rather that the shoulder pain was due to the cervical spine disability.  

"Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 (1999).

In the instant case, the record doesn't show that there was a shoulder disability, other than the pain from the cervical arthritis.  As such, the Board finds that the Veteran did have a diagnosis of a shoulder disability.  Therefore, in the absence of proof of a disability, there can be no valid claim for service connection, including for accrued benefits purposes.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appellant's claim for service connection for a left shoulder or arm disability must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the appellant's claim as the evidence does not show that the Veteran had a left shoulder/arm disability.  As such, that doctrine is not applicable and her claim must be denied.  38 U.S.C.A. § 5107.

Back Disability

The appellant asserts that the Veteran had a spine disability that was related to service.  In a November 1999 radiographic study, the thoracic spine was normal with preserved alignment, disc and vertebral height.  

In a June 2010 VA opinion, a VA orthopedist reviewed the Veteran's claims file, including the service treatment records.  The orthopedist noted that the Veteran was in a helicopter crash in service in October 1967 resulting in significant injuries including a brain concussion, left fibular heard fracture, a compound mandible fracture and left malleolar bone.  Regarding the spine, the examiner noted that the evidence of record contained a note from the primary care doctor in May 2000 that mentioned possible thoracic disability.  X-ray studies of the thoracic spine in November 1999 were reported as negative.  The orthopedist reviewed the x-rays and determined that they showed some mild age-related-type degenerative changes, but no significant deformity.  The orthopedist noted that the description of the injury during service was consistent with significant trauma across the cervical spine.  The orthopedist noted that it was less likely as not that the Veteran had a thoracic spine condition directly relate to the accident or secondary to his post-traumatic cervical spine arthritis.  

The Board notes that the evidence does not clearly show that the Veteran had a thoracic spine disability.  The VA orthopedist noted that there were some mild degenerative changes, but no significant deformity.  Affording the benefit of the doubt to the appellant, the Board will find that the Veteran had a thoracic spine disability.  See 38 C.F.R. § 4.3 (2010).  

Initially, the Board notes that there is no medical evidence depicting symptoms of or a diagnosis of a thoracic spine disability within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The service treatment records do not show a thoracic spine disability.  Particularly, the separation examination does not show a spine injury or disability.  In fact, the Veteran reported that he did not have back trouble of any kind when he separated from service.  Therefore, a chronic disability was not shown to have been incurred in service.  

Further, the evidence of record does not show that there was continuity of symptomatology since service.  There were no symptoms at separation from service and the November 1999 radiographic study was negative.  The Board acknowledges the appellant's statements that the Veteran had a back disability that was incurred in service, however, lay persons are not competent to provide a probative opinion regarding etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further the medical evidence of record, not showing continuity of symptomatology since service, is more probative than the appellant's statements.  

Further, the evidence of record does not show that the thoracic spine disability was related to service.  The VA orthopedist noted that the mild degenerative changes in the Veteran's thoracic spine were age related.  Further, the orthopedist found that the thoracic spine condition was less likely as not related to the accident in service.  The examiner considered the in service injury as well as the evidence of treatment in service.  The VA orthopedist, however, did not find that the Veteran's back disability was related to service.  In fact, the examiner found that the degenerative changes in the thoracic spine were age related.  Once again, the Board acknowledges that lay statement could, in certain circumstances, constitute competent nexus evidence.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson, supra.; Woehlaert, supra.  

As such, the Board finds the appellant's statements regarding a nexus between the Veteran's current thoracic spine disability and an incident in service to be of little probative value.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.; Espiritu, supra.

Additionally, the thoracic spine disability is not entitled to service connection on a secondary basis.  The VA orthopedist found that the thoracic spine disability was not related or secondary to the service connected cervical spine disability.  As the evidence of record does not show that the thoracic spine disability was caused by or related to a service connection disability, service connection cannot be granted on a secondary basis.  

In summary, the Board has considered the available evidence of record, the appellant's statements and afforded the benefit of the doubt to the appellant.  The evidence, however, does not show a thoracic spine disability in service, continuity of symptomatology or a nexus between the current disability and service or a service connected disability.  As such, the Board finds that the evidence of record preponderates against the appellant's claim for service connection.  Therefore, service connection for the thoracic spine disability is denied.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.  


DIC Benefits pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 where it is shown that the Veteran's death was not the result of his or her own willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability that was (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for a period of at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (a).  For the purposes of this section, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  38 C.F.R. § 3.22 (c).  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" to a total disability rating for ten years preceding the Veteran's death, no matter when the claim was filed.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

"Entitled to receive" means that the Veteran filed a claim for disability compensation during his or her lifetime and: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disability for one of the above time periods specified above, but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime; (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime for awarding a total service-connected disability rating retroactively for one of the periods specified above; or (3) at the time of death, the Veteran had service-connected disability rated totally disabling by VA for one of the periods specified above.  38 C.F.R. § 3.22(b).

At the time of his death in March 2001, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), fracture of the left fibula, laceration of the left eye, asymptomatic brain concussion and healed fracture of the left mandible and left malar bone.  The Veteran was rated as 100 percent disabling for PTSD, effective May 14, 1998.  His combined evaluation also became 100 percent on May 14, 1998.  Therefore, as the Veteran was in receipt of a total disability rating as of May 1998 and died in March 2001, he was not evaluated as being totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding death.  Moreover, the Veteran was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty nor was he a former prisoner of war who died after September 30, 1999.

In addition, the appellant has not alleged that the Veteran would have been receiving total disability compensation for a period of ten years preceding his death but for CUE committed by VA in a prior decision during his lifetime.  Moreover, there is no indication that there was additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, which provides a basis for reopening a claim finally decided during the Veteran's lifetime for awarding a total service-connected disability rating retroactively for one of the periods specified above.  

Thus, the basic threshold criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1318 have not been met and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the benefit of the doubt doctrine is not applicable in the instant appeal, and the appellant's claim must be denied.  38 U.S.C.A. § 5107.

CAUSE OF DEATH

The appellant asserts that the cause of the Veteran's death should be service connected.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed materially and substantially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ, are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service connected diseases affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions." 38 C.F.R. § 3.312(c)(4).  Even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  

In this case, the Veteran died in March 2001.  At the time of the Veteran's death, he was service connected for PTSD, fracture of the left fibula, laceration of the left eye, asymptomatic brain concussion and healed fracture of the left mandible and left malar bone.  The certificate of death provides that the immediate cause of the Veteran's death was apparent arteriosclerotic heart disease with the diabetes mellitus as a condition contributing to death, but not resulting in the underlying cause of death.  

In this case, the appellant contends that PTSD contributed to the Veteran's death.  The appellant contends the stress and delayed stress that the Veteran experienced because of his service connected disabilities, contributed to his heart problems, ultimately leading to cardiac arrest that caused his death.  

In a May 2008 letter from a private physician, a physician noted that he has seen the Veteran as a patient and reviewed his medical records.  The physician found that according to his medical training and expertise, it was more likely than not that the Veteran's service connected disabilities, especially PTSD, cause or contributed to his death.  

In a September 2010 VA Opinion, the VA physician reviewed the claims file, including the service medical records.  Specifically, the physician noted that the physical examinations in February 1966, January 1967, March 1968 and July 1969 showed that urinalysis were performed with negative sugars.  Also EKGs performed were normal.  The physician also noted a urinalysis in February 1985 that revealed 1,000+ sugars and noted that the Veteran had insulin-dependent diabetes, well controlled without complications.  Treatment records from the 1980s also revealed that the Veteran had insulin-dependent diabetes mellitus diagnosed in December 1980 and treated with insulin.  The Veteran had treatment records in the chart during the 1980s through 2001.  The physician also considered the recent treatment records from 2001 where the Veteran was treated for diabetes with nephropathy, neuropathy and retinopathy.  The records noted that the Veteran has a low albumin, worsening renal function and weight loss.  The physician also reviewed the medical evidence on the date of the Veteran's death.  The physician noted that the death certificate listed the death as natural, there was an autopsy performed which was not of record and the cause of death was listed as apparent arteriosclerotic heart disease of a year's duration and diabetes mellitus was listed as contributing.  The physician also reviewed the multiple compensation and pension examinations for PTSD in the 1990s.  

The physician concluded that the Veteran had long-standing type I diabetes mellitus and that the Veteran was insulin dependent for several decades prior to his death.  The physician noted that the Veteran had multiple complications related to his type I diabetes including nephropathy, neuropathy and retinopathy and that the Veteran died from a sudden cardiac event.  The physician concluded that with the long-standing insulin-dependent diabetes with multiple complications, it was more likely than not that the Veteran's type I diabetes mellitus contributed to his cause of death due to sudden cardiac arrest.  Additionally, the examiner found that there is no evidence to support the claim that the Veteran's PTSD contributed to his cause of death due to arteriosclerotic heart disease.  The physician also noted that the Veteran's medical records included treatment for hypertension, dyslipidemia, and a history of tobacco use, which were known risk factors for the development of atherosclerotic heart disease.  

Based on the foregoing, the Board finds that service connected for the Veteran's death is not warranted.  First, the Board notes, as discussed in this decision, that the Veteran's diabetes is not service connected.  The Board will not repeat the argument previously provided in this decision, but will conclude that diabetes, although a contributing factor to the Veteran's death, was not a disability incurred in or aggravated by service.  

Further, the evidence of record does not show that PTSD, a service connected disability, was a cause of the Veteran's death.  The Board acknowledges the letter from a private physician, however, this opinion is not probative.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the letter from the private physician did not give a reason for his opinion or explain the basis of his opinion.  Further, the letter does not show that the physician reviewed the claims file.  The letter shows that medical records were reviewed, but there is nothing in the letter identifying which records were actually reviewed by the physician.  The VA examiner, in contrast, explained the basis of his opinion and reviewed the Veteran's history and claims file.  The examiner noted that diabetes was a contributory factor to the Veteran's cardiac arrest and also identified the many risk factors that the Veteran exhibited.  Therefore, the Board attaches greater probative value to the opinion provided by the VA physician.  

The Board also notes that there was no indication of heart problems in service.  The service treatment records do not show heart problems or complaints in service.  Additionally, there is no medical opinion of record showing a nexus between any heart disease and service.  Further, as indicated in the VA examination, the Veteran had several risk factors for the development of atherosclerotic heart disease, including, hypertension, dyslipidemia, and tobacco use, which were not service connected.  As such, the Board concludes that the most probative medical evidence discounts a link between the Veteran's cause of death, apparent atherosclerotic heard disease and diabetes mellitus, and service.

As the evidence does not show that diabetes is service connected or that heart disease is service connected, the preponderance of the evidence is against the appellant's claim that the Veteran's death should be service connected.  As such, the benefit-of-the-doubt rule does not apply and the Veteran's claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for diabetes, including as due to exposure to herbicides for accrued benefits purposes, is denied.  

Service connection for a left eye disability, including as due to exposure to herbicides for accrued benefits purposes, is denied.

Service connection for hearing loss, for accrued benefits purposes, is denied.

Service connection for tinnitus, for accrued benefits purposes, is denied.

Service connection for left shoulder and arm pain, for accrued benefits purposes, is denied.

Service connection for a back disorder, for accrued benefits purposes, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


